Citation Nr: 0521287	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-18 039	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1969 to July 1970.  He had an additional six months of 
service, as well.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied the veteran's claim 
for a rating higher than 30 percent for his PTSD.

Unfortunately, further development is required in this appeal 
before actually deciding the claims at issue.  So, for the 
reasons discussed below, the claims are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

The RO certified this appeal to the Board only on the issue 
of whether the veteran is entitled to a higher rating for his 
PTSD.

During his more recent, May 2005, videoconference hearing, 
however, the veteran alleged that he is unemployable due to 
the severity of his PTSD.  He indicated that he had not 
worked since May 2004, when his treating psychiatrist at the 
local VA medical center suggested that he discontinue working 
because of his PTSD.  This is tantamount to a claim for a 
TDIU.  See, e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).



The Board has jurisdiction to consider the veteran's possible 
entitlement to a TDIU in this appealed claim for a higher 
rating for his PTSD when the TDIU issue is raised by 
assertion or is reasonably indicated by the evidence, 
regardless of whether the RO has expressly addressed this 
additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. 
Derwinski, 1 Vet. App. 324 (1991).  But the question of TDIU 
entitlement may be considered a component of an appealed 
increased rating claim only if the TDIU claim is based solely 
on the disability or disabilities that are the subject of the 
increased rating claim.  VAOPGCPREC 6-96.  Here, this is 
indeed the situation, as evidenced by the testimony during 
the hearing.

And since the disposition of the TDIU claim, in turn, could 
potentially impact the disposition of the claim for a higher 
rating for the PTSD, and vice versa, the claim for a TDIU 
must be developed and adjudicated by the RO 
before further adjudicating the claim for a higher rating for 
the PTSD.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).  This also avoids piecemeal 
adjudication of the claims with common parameters.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Moreover, although the RO obtained some of the veteran's VA 
medical records, it is unclear whether all of his VA medical 
records are on file.  In particular, the Board observes that 
the RO obtained VA medical records dated June 2001 through 
May 2003 from the VA Medical Center (VAMC) in Manchester, New 
Hampshire.  But it does not appear the RO attempted to obtain 
any additional VA treatment records from this facility - 
namely, those dated from June 2003 to the present.  And, in 
particular, the veteran testified that, in May 2004, his 
treating psychiatrists at the VAMC indicated in his treatment 
records that he was unable to work due to his PTSD, and that 
he had been receiving monthly therapy for this condition.


Consequently, these records may contain important medical 
evidence or confirmation of the veteran's claims.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").

In addition, the Board observes the veteran has been afforded 
several VA examinations for his PTSD, most recently in 
October 2003.  During that evaluation, he had a Global 
Assessment of Functioning (GAF) score of 65, which the 
examiner said was indicative of only "some mild symptoms" 
because the veteran only had some "minor difficulties in 
social and occupational functioning, but he [was] generally 
functioning pretty well."  He had "some meaningful 
interpersonal relationships and [was] looking forward to 
retirement."  His psychosocial functioning status and 
quality of life reportedly were "quite good," including 
insofar as his marriage except for the typical ups and downs.  
He also had a good relationship with his children and 
grandchildren.  The VA examiner went on to note, however, 
that, while the veteran was still working, he did have a 
little bit of an attitude at work.  His employer reportedly 
continued to keep him on board, so he had a good enough 
relationship with his supervisors and co-workers that he had 
not been fired.  He was no longer abusing alcohol; it was in 
full sustained remission, which the examiner saw as a 
positive sign, and the prognosis was good as long as he 
continued to seek treatment.

So given the conflicting opinions from October 2003 in 
comparison to the more recent ones from May 2004, it 
presently is unclear from the medical evidence on file 
whether the veteran is unemployable due to his PTSD and 
various other 
service-connected disabilities.  As of October 2003, he 
apparently was not unemployable, but his more recent referral 
during his hearing to statements of his doctors in May 2004 
suggest that he may now be.  This is a medical determination.  


Thus, an opinion is needed concerning whether the service-
connected disabilities, standing alone, are of sufficient 
severity to realistically render him unable to obtain and 
retain substantially gainful employment.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  See, too, 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the veteran at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide his claims).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ensure the veteran has been sent an 
appropriate VCAA letter concerning his 
claims in accordance with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 
(West 2002).  (Note:  a VCAA letter 
already was sent in September 2002, but 
only concerning his claim for a higher 
rating for his PTSD.  So ensure that 
letter was sufficient and that he also 
receives an additional VCAA letter 
concerning his claim for a TDIU.)

2.  Obtain the complete records of the 
veteran's treatment at the VAMC in 
Manchester, New Hampshire, from June 2003 
to the present.  This includes, but is 
not limited to, treatment he received at 
this facility in May 2004.



3.  Ask the veteran to supplement the 
evidence of record with an additional 
statement containing more information and 
details concerning his level of 
education, skill level, and employment 
history, including insofar as where and 
when he last worked.  With his 
authorization, obtain and associate with 
the claims file records confirming his 
employment history.  This may require 
having him complete a TDIU application 
(VA Form 21-8940), but if this is not 
required to obtain this information, then 
he need not complete the application.

4.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, schedule 
him for another VA mental status 
examination to ascertain the current 
severity and manifestations of his 
service-connected PTSD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  Conduct all testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and he/she is asked to 
indicate that he or she has reviewed the 
claims folder.  And the examiner should 
review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to the 
service-connected PTSD, as opposed to 
symptoms referable to any other service-
connected or nonservice-connected 
disabilities (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

And assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  If possible, the 
examiner should specify the individual 
periods of time for each GAF score, 
preferably annually, between June 2002 
and the present, including an 
explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD versus other 
conditions (whether mental and/or 
physical).  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD, 
including an opinion as to whether he is 
able to obtain or retain substantially 
gainful employment.  Any indications 
that the veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  



5.  Then, schedule the veteran for a VA 
general medical examination (and any 
other appropriate VA examinations) in 
order to determine the symptomatology, 
severity, and objective manifestations 
of his service-connected Type II 
Diabetes Mellitus, residuals of a shell 
fragment wound of the left leg, 
tinnitus, hypertension, tinea 
versicolor, hearing loss of the left 
ear, and post-concussion syndrome with 
headaches.  The examiner is requested to 
detail the veteran's complaints and the 
clinical findings, correlating the 
complaints and findings to each 
diagnosed disorder.  The examiner also 
should comment on the veteran's current 
level of social and occupational 
impairment due to all of his service-
connected disabilities, including an 
opinion as to whether he is able to 
obtain or retain substantially gainful 
employment.  Any indications that his 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.  

6.  Then readjudicate the veteran's 
claims for a higher rating for his PTSD, 
and for a TDIU, in light of any 
additional evidence obtained.  If the 
benefits sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.



The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

